Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 1 of 14




                   Exhibit A
               Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 2 of 14




Co
csc                                                                                                                      null / ALL
                                                                                                     Transmittal Number: 21511945
Notice of Service of Process                                                                            Date Processed: 05/14/2020

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide Property And Casualty Insurance Company
                                              Entity ID Number 3286574
Entity Served:                                Nationwide Property and Casualty Insurance Company
Title of Action:                              Felicia Johnson vs. Nationwide Property and Casualty Insurance Company
Matter Name/ID:                               Felicia Johnson vs. Nationwide Property and Casualty Insurance Company
                                              (10245482)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            202013532
Jurisdiction Served:                          Texas
Date Served on CSC:                           05/14/2020
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Arguello Law Firm
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
            Case 4:20-cv-01882 Document
                                i ::L.: v                                    ,
                                          1-1 Filed on 05/29/20 in TXSD Page 3 of 14
                                                                                •
                                                                                    si,11_71,1




                                                                                                     :)er: 895Z01
                                                                                                  Number:     895401
                                                                                                      nber: 73740466
                                                                                                 g_Number:     73740466
COPY
COPY OF PLEADING
         PLEADING PRaVIDED
                   PROVIDEDBY
                            BYBLT
                               PLT


                                              CAUSE
                                              CAUSE NUMBER: 202013532
                                                    NUMBER: 202013532


PLAINTIFF:
PLAINTIFF: JOHNSON, FELICIA
             JOHNSON, FELICIA                                                            In
                                                                                         Inthe 239th
                                                                                             the     Judic:alJudicial
                                                                                                   234th

Vs.
vs.                                                                                       District
                                                                                          District CourtCourt
                                                                                                         of   of

Df;f'ENDANT:
DEFENDANT: NATIONWIDE
             NATIONWIDE PROPERTY
                         PROPERTY AND
                                   ANDCASUALTY
                                        CASUALTY                                          Harri.s
                                                                                          Harris  County, 'Texas Texas
                                                                                                     County,
=NSURANtiE COMPANY
INSURANCE  COMl'l\NY

                                                         CITATION
=HE STATE
THE S'_nTEOFOF 'lEXAS
             TEXAS
Colinty
County    o£' Harr_s
       of Harris

 O: NA"'IONWIDE
TO:  NATIONWIDEPROPERTY
                PROPERTYAND
                          ANDCASUALTY
                               CASUALTYINSURANCE COr'iPANY
                                         INSURANCE COMPANYBYBY
                                                             SERVING I=S REGISTERED
                                                                SERVING   ITS REGISTERED
AGENT CORPORAT=ONSERVICE
AGENT CORPORATION SERV_CE COMPANY
                          COMPANY
211 1;
    E 7'1'H S'f S?'E
       7TH ST   STE 620
AUS•fiN
AUSTIN TXTX 78701
          78701


    Attached
    Attached is a copy
                  is aof copy
                         PLAINTI'FF'S ORIGINAL PETITION
                              of PLAINTIFF'S    ORIGINALAND REQUEST FOR
                                                          PETITION  AND DISCZ:OSURE
                                                                        REQUEST FOR DISCLOSURE.
:'hl
 This's .tnstrument was filed
           instrument          on .February
                             was   filed on 27, 2020,  in the above
                                                 February       27, numbered.and
                                                                       2020, in styled
                                                                                    the above numbered.and styled
 caune
 causeon on  Lhe the
                 docket: in the above
                      docket      in Judicial DistrictJudicial
                                      the above        Court of Harris County, Texas,
                                                                  District      Court in of Harris' County, Texas, in
 i.he
 the          cou_Lhouse
          courthouse      in the city in the         City Texas.
                                            of Houston,         of Houston,
                                                                          The instrument Texas.    The describes
                                                                                              attached   insl.rumenL
                                                                                                                  the aLtache
 cia~m
 claimagainsL     you. you.
            against
      VOU HAVE
     YOU   HAVEBEEN BEEN SUED.
                             SUED. You  Youmaymay
                                                employ  an attorney.
                                                     employ          If you or yourIf
                                                              an attorney.            attorney
                                                                                          you doornotyour attorney do not
LL`ea written
file       a wwil.l..en  answer with     answer
                                            the Districtw:-Lh  Clerkthe  whoDisLrict
                                                                               issued this Clerk  citationuho         issued
                                                                                                                by 10:00          this ciLaL
on
onthe  Moncday
     the   Mondaynexk.next
                        Lollowing  the expiration
                              following        theo- expiration of    4 tivenL
                                                                          twenty- y days
                                                                                     daysafterafter
                                                                                               you were
                                                                                                     youserved
                                                                                                           werethis served this
citation
citation and petition, a de=ault judgment
              and petition,                 may be taken
                                     a default           against may
                                                     judgment    you. be taken against you.
    =SSUED ANll
    ISSUED AND GIVEN
                GIVENUNllER
                      UNDERMYMY
                              HAND
                                HANDandand
                                        seal of said Court,
                                             seal           at Houston,
                                                      of said     Court,i'exas,at
                                                                                LhisHouston, Texas, this
April 3, 2020,
April    3, 2020.


                                                                      Victair- &t,se.
                                                                       Marilyn
                                                                       Marilyn Burgess, DistrictDistrict
                                                                                  Burgess,      Clerk       Clerk
                                                                       Harris
                                                                       Harris County, Texas Texas
                                                                                 County,
                                                                       201
                                                                       201Caco`_ine, Housl,on,
                                                                             Caroline,                            .2
                                                                                               Texas 7700Texas 77002
                                                                                           Houston,


                                                                       GeneraLed
                                                                       Generated By:By:
                                                                                     BRIANNA J. DENMON
                                                                                        BR1ANNA   J. DENMON


_ssuetl
Issued     al.. reyuesL
       at request  1:
                  of:   o-
ARCUEL  --O, ANDRES
ARGUELLO,     ANDRESALEJANDRO
                       ALEJANDRO                                                      DELIVERED THIS
                                                                                      D'ELR`JERED    THlS      DAY
                                                                                                        -----DAV . OF OF -----
101
101E.;~ITTLE
     E. 1TTLE  YORK RD. RD.
                  YORK  S.TE. DSTE. D                                                 AT:
                                                                                      AY:      :      AWPfv1
                                                                                                      AtWP(V1
HOUSTON,
HOUSTON, TX   TX 77076
                  77076
281-884-3960
281-•884--3960                                                                        By.
                                                                                      BY:
                                                                                          R'RO  r~SStO114AL
                                                                                          PROFESSIONAL        t;iViL
                                                                                                           CIVIL      PROMS
                                                                                                                    PROCESS
Ba_
Bar Number:
     Number:24089970
               24089970                                                               IN{TiALS: -- t.lC#
                                                                                      INITIALS:        LIO#       .
            Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 4 of 14




                                                                              '1'racking Number: 73740466
                                                                               Tracking Number:  73740466

                                     CAUSE NUMBER:
                                           NUMBER: 202013532
                                                   202013532

P:~A.:N_:FF: JOHNSON, FELICIA
PIIAINTIFF: JOHNSON,  FELICIA                                               In
                                                                            In the 234th

      vs.                                                                   Judicial
                                                                            Judicial D_strict
                                                                                     District Court

DEFENllANT:
DEFENDANT:         NAT:£ONWIDE
                   NATIONWIDE     PKOPERTY
                                  PROPERTY     AND                          of Harris County, Texas
CASUAL=Y =NSURANCE COMPANY
CASUALTY INSURANCE




                                 OFFICER/AU'i'HORIZED PERSON RETURN
                                 OFFICER/AUTHORIZED PERSON   RETURN
Cacie to
Came  e.o hand
          hand         aC
                        at            o'clock
                                      o'dlock             .    M.
                                                               M., on
                                                                    on t:he
                                                                         the                    day
                                                                                                day    of
                                                                                                        of
                                             , 20
                                             ,
t:xecuted at
Executed  at (address)
              (address)
_n
in               County
at                 o':iock
                   o'clock                     M.,            on      the                     day      or
                                                                                                       of
                                                               , 20           ,
by de__vering
    delivering toto                                                                           deFendant,
                                                                                              defendant,
'_n person, aa L_•ue
in person,           copy of
               true copy  of this
                             this
Citation . togethe_
CiLat=on      together     with
                           with   the accompany_ng
                                  L- he
                                      accompanying              copy(ies)    of
                                                                             of     the
                                          PetiCion
                                          Petition
aLLached
attached thereto
         thereto and
                 and I
                     I endorsed
                       endorSed on sa_d copy
                                on said copy of
                                             of the
                                                the Citation
                                                    Citation.the
                                                             the date of
                                                                      of del_very.
                                                                          delivery.

_'o
.o    cer'Lify
       certify      w,hich
                    which    I affix
                                affix my
                                       my hand
                                            hand of''icially
                                                  officially this
                                                              this                               day
                                                                                                 day   of
                                                                                                        of
                                           . 20
                                           , 20

FEE:
FEE: $
     S
                                                                             of
CounLy, ;exas
County, Texas
                                                    By:
            A=f:.ant
            Affiant                                                        lleputy
                                                                           Deputy

On th:,
   this day,
        day,                                                                         ,, known
                                                                                        known to me to he
                                                                                                       be
the person
    person whose
            whose signat.ure
                   signature
appea=s  on the foregoing
appears on      fo_egoing return,
                            return, personally
                                    personalwy appeared.
                                                appeared. After  being by ne
                                                          After neing              sworn,
                                                                             duly sworn,
                                                                          me duly
he/she stated
       sLaLed LhaL
               that Lhis
                     this ciLation      executed by
                          citation was executed  by him/her     the exact
                                                    him/her in the  exact manner  recited
                                                                          manner rec_Led
on L
on  - he retu'=n.
   the   return.

SWORN        '10
             TO      AND     SUI3SCRIBED
                             SUBSCRIBED       BEFORE          ME      on          this                  of
                                                                                                        ot
                                           , 20


                                                                              Notary Public
      Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 5 of 14
                                                                                                        2/27/2020 4:46 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 41225304
                                                                                                              By: C Ougrah
                                                                                                 Filed: 2/27/2020 4:46 PM

                                CAUSE NO.

FELICIA JOHNSON,                                 §                IN THE DISTRICT COURT OF
          Plaintiff,                             §
                                                 §
V.
v.                                               §                   HARRIS COUNTY, TEXAS
                                                 §
NATIONWIDE PROPERTY AND      §
CASUALTY INSURANCE
CASUALTY  INSURANCE  COMPANY §
                   COMPANY
       Defendant.
       Defendant.            §                                           TH  JUDICIAL DISTRICT
                                                                         TH JUDICIAL  DISTRICT

      PLAINTIFF'S
      PLAINTIFF'S ORIGINAL
                  ORIGINAL PETITION
                           PETITION AND
                                    AND REQUESTS FOR
                                                 FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES  NOW,FELICIA
        COMES NOW,  FELICIAJOHr,
                               1SON(herein
                            JOHNSON (herein"Plaintiff")
                                            "Plaintiff") and
                                                         andfiles  thisPLAINTIFF'S
                                                             filesthis              ORIGINAL
                                                                        PLAINTIFF'SORIGINAL

PETITION AND
PETITION AND REQUESTS
             REQUESTS FOR DISCLOSURE,complaining
                      FOR DISCLOSURE,              ofNATIONWIDE
                                      complaining of              PROPERTY AND
                                                      NATIONWIDE PROPERTY  AND

CASUALTY INSURANCE
CASUALTY INSURANCECOMPANY
                   COMPANY(herein                                   respectfully shows
                           (herein "Nationwide" or "Defendant") and respectfully

this Honorable Court the following:

                              I.      DISCOVERY CONTROL PLAN

1.
1.                intends for
        Plaintiff intends for discovery
                              discovery to
                                         to be
                                            be conducted
                                               conducted under
                                                         under Level    of Rule 190 of the Texas
                                                               Level 22 of                                            ~


Rules of Civil Procedure.

                                              II. PARTIES

2.
2.      Plaintiff Felicia Johnson is an individual residing in Harris County, Texas.

3.
3.      Defendant Nationwide is a foreign insurance company engaged in the business of insurance
        Defendant Nationwide

in the State of
             of Texas
                Texas with
                      with its
                            its principal
                                principal office located in Columbus, Ohio. The causes of action

asserted arose from or are connected with
                                     with purposeful
                                          purposeful acts
                                                     acts committed    Defendant in the State of
                                                          committed by Defendant

Texas,
Texas, in Harris County.
                 County. Defendant Nationwide may
                         Defendant Nationwide     be served
                                              may be served via its registered
                                                                    registered Attorney for

                                            7t ' Street, Suite 620, Austin, Texas 78701-3218.
Service: Corporation Service Company, 211 E 7th

                                       III.    JURISDICTION


PLAINTIFF'S ORIGINAL PETITION
PLAINTIFF'S ORIGINAL PETITION &
                              &REQUESTS  FOR DISCLOSURE
                                REQUESTS FOR DISCLOSiJRE                                         PAGE 11




                                                                                                                              rf;
       Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 6 of 14




                1
4.      The Court has jurisdiction over this cause of
                                                   of action
                                                      action because
                                                             because the
                                                                      the amount
                                                                          amount in
                                                                                  incont.roversy
                                                                                     controversy is

within the jurisdictional limits of the Court. Plaintiff is seeking monetary relief over $200;000 but
                                                         is.seeking

not more than $1;000,000.
              $1,000,000. Plaintiff reserves the right to amend this petition during and/or after the

discovery process.

 5.
 5.     The Court has jurisdiction over Defendant Nationwide because this defendant engages in

the business of insurance in the State of Texas, and Plaintiffs causes of action arise out of this
                                                     Plaintiff's

 Defendant's business
 Defendant's business activities
                      activities in the State of Texas.

                                               IV.
                                               IV, VENUE

6.
6.      Venue is proper in Harris County, Texas, because the insured property is situated in Harris

County, Texas. TEx. Civ.
                    CIV. PRAC. & REM. CODE §§15.032.
                               & REM.        15.032.

                                                   FACTS
                                                V. FACTS

 7.
 7.     Plaintiff is
        Plaintiff is the owner of a Homeowner's           Policy, with
                                                Insurance Policy,
                                    Homeowner's Insurance         with Policy
                                                                       Policy No.
                                                                              No. 78 42 HO
                                                                                        HO

                                                 (hereinafter referred
                                      Nationwide (hereinafter
 528891, which was issued and sold by Nationwide              referred to
                                                                        to as
                                                                           as "the
                                                                              "the Policy").

 8.
 8.     Plaintiff owns the insured property, which    specifically located at 8443 Springtime Lane,
                                             which is specifically

 Houston, Texas which is located in Harris County, Texas (herein
                                           County, Texas (herein "the
                                                                 "the Property").

 9.
 9.     On or
        On or about
               about August
                     August 25,
                            25, 2017,
                                 2017, Hurricane
                                       Hurricane Harvey struck Harris
                                                 Harvey struck Harris County, Texas ("the
                                                                      County, Texas ("the

 Incident"). This storm caused substantial
 Incident"). This              substantial damage  to buildings
                                           damage to             in the
                                                      buildings in  the area, including Plaintiff's

Property.

 10.
 10.    Plaintiff submitted a claim to Nationwide against the Policy referenced in paragraph 7 for

 water and wind damage to the Property sustained as
                              Property sustained       result of the Incident, and its claim was
                                                 as aa result

 assigned claim number 865659-GF by Defendant Nationwide ("the Claim"). Plaintiff asked that
                                              Nationwide ("the

                           of repairs to the Property, pursuant to the Policy.
Nationwide cover all costs of



                                  REQUESTS FOR DISCLOSURE
                                &REQUESTS
 PLAINTIFF'SS ORIGINAL PETITION &
 PLAINTIFF'                                                                                    PAGE 2
      Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 7 of 14




11.    Nationwide acknowledged
       Nationwide acknowledgedthe
                               theclaim
                                   claim and
                                         and informed
                                             informed the
                                                      the Plaintiff       further on-site
                                                          Plaintiff that further  on-site

investigation of the claim might be necessary.

12:
12. _-_,_ = Thereafter, Nationwideassigned
            Thereafter, Nationwide assignedMs.
                                           Ms.Lauren
                                               LaurenElbon  (herein "Elbon")
                                                     Elbon (herein  "Elbon") to inspect the
                                                                             to inspect

Properry and adjust
Property and adjust the
                    the claim
                        claim on
                              on its
                                 its behalf.
                                     behalf. During her inspection of the Property, conducted on

or about September 19, 2017, Elbon failed
                                   failed to
                                          to find
                                             find plainly
                                                  plainly visible damage sustained
                                                          visible damage           by Plaintiff's
                                                                         sustained by Plaintiff's

dwelling. In fact, Elbon failed to find any damage to the omitted the bedroom and bedroom closet

damages because
        because she claimed
                    claimed she
                            she lacked
                                lacked confirmation
                                       confirmationthat  any of
                                                    that any of my
                                                                my Client's
                                                                   Client's prior 2008 claim

                            completed. However, visible past repairs from the 2008 claim were
repairs to the bedroom were completed.

present at the time of inspection, such as replacement laminate floors in the bedroom. Ultimately,

Elbon's estimate
        estimate did not allow adequate funds to cover the cost of repairs for all of the damages
                     not allow

                        Elbon's unreasonable investigation was relied upon by Nationwide in this
sustained by Plaintiff. Elbon's

action. Elbon's
        Elbon's investigation  resulted in an underpayment of the claim by Nationwide.
                 investigation resulted

13.
13.    Defendant Nationwide failed
       Defendant Nationwide failed to
                                   to perform its contractual duty to   adequately compensate
                                                                    to adequately   compensate .

Plaintiff under
          under the terms of the Policy. Specifically, it refused to pay adequate proceeds of the
                                 Policy. Specifically,

Policy, although
        although due demand was made
                                made for
                                     for proceeds
                                         proceeds to be paid in an amount sufficient to cover
                                                  to be

the damaged
    damaged Properry.              conduct constitutes
                      Nationwide's conduct
            Property. Nationwide's                       breach of the
                                           constitutesaa breach     the insurance   contract
                                                                         insurance contract

between Nationwide and Plaintiff.

14.
14.    Defendants Nationwide
       Defendants Nationwide and
                              and Elbon
                                  Elbon misrepresented    Plaintiffthat
                                        misrepresentedtotoPlaintiff that the  damage to
                                                                          the damage to the

Property
Property was not covered under the Policy,
                                   Policy, even
                                           even though                            covered
                                                           damage was caused by a covered
                                                though the damage

occurrence. Defendants Nationwide
occurrence. Defendants Nationwideand
                                  andElbon's         constitutes violations
                                             conduct constitutes
                                     Elbon's conduct             violations of     Texas
                                                                            of the Texas

Insurance Code,
          Code, Unfair Settlement Practices.
                Unfair Settlement Practices. TEx. INS. CODE §541.060(a)(1).
                                             TEx. INs.




PLAINTIFF'S           PETITION&&REQUESTS
             ORIGINALPETITION
PLAINTIrt'S ORIGINAL             REQUESTSPOR DISCLOSURE
                                         FORDISCLOSURE                                     PAGE 3
                                                                                           PAGE3
      Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 8 of 14




15.
15.    Defendants
       Defendants Nationwide
                  Nationwideand
                             andElbon
                                 Elbonfailed
                                       failedtotosettle
                                                  settle Plaintiff's
                                                         Plaintiff's claim
                                                                     claim in
                                                                           in a fair
                                                                                 fair manner,
                                                                                      manner,

although they were aware of their
                            their liability
                                  liabilityto
                                            to Plaintiff
                                               Plaintiffunder
                                                         underthe
                                                               thePolicy.
                                                                   Policy. Defendant Nationwide's

conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX.
                                                                                          TEx.

INs.
INS. CODE §541.060(a)(2)(A).

16.
16.    Defendants Nationwide and Elbon failed to explain to Plaintiff the reasons for their denial

of Plaintiff
   Plaintiff'ss full
                full claim.
                     claim. Specifically,
                            Specifically, Defendants
                                          Defendants Nationwide
                                                     Nationwide and
                                                                and Elbon
                                                                    Elbon failed to offer Plaintiff

         compensation, without
adequate compensation, without sufficient explanation as to why full payment was not being made.
                               sufficient explanation

Furthermore, Defendants Nationwide and Elbon did not communicate that any future settlements

or payments would
            would.be
                  be forthcoming to pay for the losses         under the Policy. The conduct of
                                                losses covered under

Defendants Nationwide and Elbon is a violation of the Texas Insurance Code, Unfair Settlement

Practices. TEX. INS. CODE
           TEx. INs. CODE §541.060(a)(3).

17.
17.    Defendant Nationwide refused to fully compensate Plaintiff, under the terms of the Policy,

 even though Nationwide and Elbon failed to
                                         to conduct
                                            conduct aa reasonable   investigation. Specifically,.
                                                        reasonable investigation.   Specifically,

Nationwide and Elbon performed an outcome-oriented
                                  outcome-oriented investigation of Plaintiff's claim, which
                                                   investigation of

 resulted in a biased, unfair, and inequitable evaluation of
                                   inequitable evaluation of Plaintiff's
                                                             Plaintiff's losses on the Property. The

 conduct
 conduct of Nationwide and Elbon constitutes
                                 constitutes aa violation
                                                violation of the Texas Insurance Code, Unfair

 Settlement Practices. TEx. INs. CoDE
                       TEx. INs. CODE §541.060(a)(7).

18.
18.    Defendant Nationwide failed to                                 and entire claim within the
                                   to accept or deny Plaintiff's full arid

statutorily mandated time of
                          ofreceiving                information. Nationwide's
                             receiving all necessary information. Nationwide's conduct constitutes

a violation of
            of the Texas Insurance Code, Prompt Payment of Claims. TEX.
                                                                   TEx. INs. CoDE §542.056.
                                                                        INS. CODE

19.
19.    Defendant Nationwide
       Defendant Nationwide failed
                            failed to      its obligations
                                   to meet its obligations under
                                                           under the
                                                                  theTexas
                                                                      TexasInsurance-
                                                                            Insurance- Code
                                                                                       Code

regarding payment of claim without delay. Specifically,    has delayed full payment of Plaintiff
                                          Specifically, it has                         Plaintiff's
                                                                                                 s




PLAINTIFF'S ORIGINAL
PLAINTIFF'S ORIGINAL PETITION
                     PETITION &
                              &REQUESTS
                                REQUESTS FOR
                                         FOR DISCLOSURE                                      PAGE 4
      Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 9 of 14




claim longer than allowed
claim             allowed and,                            received full payment for her claim.
                          and, to date, Plaintiff has not received                      claim.

Nationwide's conduct
             conduct constitutes   violation of the Texas Insurance Code, Prompt Payment of
                     constitutes a violation

Claims. TEx.
Claims. TEX. INs:
             INS. CoDE §542.058.
                  CODE §542.058.

20.
20.    Defendant Nationwide and Elbon knowingly or recklessly made false representations, as

described above,
described above, as                          knowingly concealed all or part of material
                 as to material facts and/or knowingly                          material information

from Plaintiff.

21.
21.                of Defendant
       As a result of Defendant Nationwide and Elbon's wrongful acts and omissioiis,
                                Nationwide and                           omissions, Plaintiff

was forced to retain the professional services of the attorney and law firm who is representing her

with respect to these causes of
                             of action.

                                    VI.     CAUSES OF
                                            CAUSES OFACTION
                                                      ACTION

                     CAUSES OF
                     CAUSES OF ACTION
                               ACTIONAGAINST
                                      AGAINSTDEFENDANT
                                              DEFENDANTNATIONWIDE
                                                        NATIONWIDE

22.
22.    Defendant Nationwide
                 Nationwide is
                             is liable
                                liable to
                                        to Plaintiff
                                           Plaintiff for
                                                     for breach
                                                         breach of
                                                                of contract,
                                                                   contract, as
                                                                             as well as "knowing"

violations of Chapters 541 and 542 of the Texas Insurance Code.

                                      A. BREACH
                                          BREACHOF CONTRACT
                                                OFCONTRACT

23.
23.    Plaintiff re-alleges
       Plaintiff re-alleges and
                             and incorporates
                                 incorporatesthe
                                              thefacts
                                                  facts and
                                                         and allegations set forth
                                                             allegationsset  forth in the above
                                                                                   in the above

paragraphs as if they were fully set forth at length herein.

24.
24.    Defendant Nationwide's conduct
       Defendant Nationwide's conduct constitutes
                                      constitutesaa breach
                                                    breach of      insurance contract
                                                           of the insurance           made
                                                                             contract made

between Nationwide and Plaintiff.

25.
25.    A contract exists when: 1)
                               1) an                            services; 2) acceptance is followed
                                  an offer is made for goods or services;

thereafter;
thereafter; 3) there is a meeting of the minds between the parties; 4) each party consents to the

essential terms; and 5) there is an execution
                                    execution and
                                              and delivery
                                                  delivery of
                                                           of the
                                                              the contract with the intent that it is
                                                                  contract with

mutual
mutual and binding.
           binding.      Baroid Equipment,
                         Baroid Equipment,Inc.
                                           Inc. v.
                                                v. Odeco
                                                   Odeco Drilling,
                                                         Drilling, Inc., 184 S.W.3d 1,
                                                                         184 S.W.3d 1, 17



PLAINTIFF'S ORIGINAL
PLAINTIFF'S          PETITION &
            ORIGINAL PETITION &REQUESTS
                                REQUESTS FOR
                                         FOR DISCLOSURE                                       PAGE
                                                                                              PAGE 5
                                                                                                   5
       Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 10 of 14




(Tex.App.—Houston [[1st
(Tex.App.—Houston   1 st Dist.]
                         Dist.] 2005,
                                2005, pet.
                                      pet. denied).

26.
26.      A party may breach the contract by failing to uphold its obligations under the terms of the

contract, after the other party has already performed, and the second party has suffered damages.

27.
27.      Defendant Nationwide's
         Defendant Nationwide's failure
                                failure and/or
                                        and/or refusal,
                                               refusal, as described above,
                                                        as described           pay adequate
                                                                     above, to pay  adequate

compensation as it is obligated to do under the terms of the policy in question, and under the laws

                                             performed all
of the State of Texas, after Plaintiff fully performed all of her obligations
                                                           of her obligations under the Policy,
                                                                              under the Policy, including

the payment of the premium, constitutes aa breach
                                           breach of Nationwide's insurance contract with Plaintiff.
                                                  ofNationwide's

         B. NONCOMPLIANCE
             NONCOMPLIANCEWITH
                          WITHTEXAS   INSURANCE CODE:
                               TEXAS INSURANCE  CODE: UNFAIR SETTLEMENT PRACTICES
                                                      UNFAIR SETTLEMENT

28.
28.      Plaintiff re-alleges and
         Plaintiff re-alleges and incorporates
                                  incorporatesthe
                                               thefacts  and allegations
                                                   facts and allegationsset  forth in
                                                                         set forth in the above
                                                                                      the above

paragraphs as if they were fully set forth at length herein.

29.
29.      Defendant
         Defendant Nationwide's conduct constitutes multiple
                                conduct constitutes multiple violations
                                                             violations of the Texas  Insurance
                                                                               Texas Insurance

 Code, Unfair
       Unfair Settlement
              SettlementPraatices.
                         Practices.TEx.
                                   TEx. INS.
                                         INS. CODE                 violations under
                                                               Allviolations
                                                   §541.060(a).All
                                              CODE§541.060(a).                under this article

are made
    made actionable
         actionableby
                    byTEx.
                       TEX.INS. CODE §541.151.
                            INS.CODE §541.151.

 30.
 30.     Defendant Nationwide's unfair settlement practice, as described above, of misrepresenting
                   Nationwide's unfair

 to Plaintiff
    Plaintiff material
              material facts
                       facts relating
                              relating to
                                        to the
                                            thecoverage       issue—— specifically,
                                                coverageatatissue                    misrepresenting to
                                                                       specifically, misrepresenting

 Plaintiff that damages sustained to the Property during the Incident were not covered despite the

 fact that damages
           damages were
                   were the
                         the result
                              resultof
                                    ofaa periUs
                                         peril's covered
                                                 covered by the policy
                                                         by the policyatatissue   constitutes an unfair
                                                                                — constitutes
                                                                           issue—

                                         deceptive act or practice in the business of
 method of competition and an unfair and deceptive                                     insurance.
                                                                                   of insurance.

 TEx
 TEX INS. CODE§541.060(a)(1).
     INS. CODE §541.060(a)(1).

 31.
 31.     Defendant Nationwide's unfair
         Defendant Nationwide's unfair settlement
                                       settlementpractice,
                                                  practice,as  described above,
                                                            as described above, of failing to
                                                                                of failing

                                                     arid equitable
 attempt in good faith to effectuate a prompt, fair, and            settlement of the claim, even though
                                                          equitable settlement

 Nationwide's
 Nationwide's liability
              liability under                reasonably clear,
                        under the policy was reasonably clear, constitutes           method of
                                                               constitutes an unfair method



 PLAINTIFF'S
 PLAINTIFF'S ORIGINAL
             ORIGINALPETITION
                      PETITION &&REQUESTS
                                 REQUESTS FOR DISCLOSURE                                          PAGE 6
      Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 11 of 14




competition
competition and an
                ari unfair
                    unfair and
                           and deceptive
                               deceptive act
                                         act or
                                             or practice                               TEX. INs.
                                                practice in the business of insurance. TEx. INS.

CODE §541.060(a)(2)(A).

32.
32.     Defendant
        Defendant Nationwide's
                  Nationwide's unfair
                               .unfairsettlement
                                       settlementpractice,                above, of
                                                                describedabove,
                                                  practice,asas described           failing to
                                                                                 of failing

promptly provide Plaintiff with a reasonable
                                  reasonable explanation
                                             explanation of
                                                         of the basis in the Policy, in relation to
                                                            the basis

the facts or applicable law, for its failure to offer a compromise
                                                        compromise settlement of the claim,
                                                                                     clairn, constitutes

an unfair method
          method of competition and an
                    competition and an unfair
                                       unfair and
                                              and deceptive
                                                  deceptive act
                                                            act or practice in the business of
                                                                or practice

insurance. TEX. INS. CODE
           TEx. INs. CODE §541.060(a)(3); see supra ¶
                                                    ¶ 12.

33.
33.     Defendant Nationwide's
                  Nationwide's unfair settlement practice, as described above, of refusing to pay

            claim without
Plaintiff's claim without conducting
                          conducting a reasonable investigation, constitutes an unfair method of
                                                  investigation, constitutes

competition and
competition and an unfair and deceptive        practice in the business of insurance. TEX. INS.
                                        act or practice
                              deceptive act

CODE §541.060(a)(7).

           NONCOMPLIANCEwITH
       C. NONCOMPLIANCE WITHTEXAS   INSURANCE CODE: THE PROMPT PAYMENT OF CLAIMS
                             TEXAS INSURANCE

34.
34.     Plaintiff
        Plaintiff re-alleges
                  re-alleges and
                             and incorporates  the facts
                                 incorporates the        arid allegations
                                                   facts and  allegations set
                                                                          set forth     the above-
                                                                              forth in the   above-

paragraphs as if they were fully
                           f-ully set forth at length herein.

35.
35.     Defendant Nationwide's
        Defendant Nationwide's conduct
                               conduct constitutes
                                       constitutes aa violation
                                                      violation of the Texas
                                                                       Texas Insurance  Code,
                                                                              Insurance Code,

                          Violations under this article are made actionable by TEx.
Prompt Payment of Claims. Violations                                           TEX. INs.
                                                                                    INS. CODE
                                                                                         CODE

,§ 542.060.
,§542.060.

36.
36.                            failure to notify Plaintiff in writing of its acceptance or rejection
                  Nationwide's failure
        Defendant Nationwide's

of the entire claim within the applicable time constraints, constitutes a non-prompt payment of the

claim. TEx.
       TEX. INs.
            INS. CODE
                 CODE §542.056.

37.
37.                                         payment of Plaintiff's claim following its receipt of
        Defendant Nationwide's delay of the payment

all items, statements, and forms reasonably requested and required, longer than the amount of time



PLAINTIFF'S ORIGINAL
            ORIGINAL PETITION &
                              &REQUESTs
                                REQUESTS FOR
                                         FOR DISCLOSURE                                          PAGE 7
          Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 12 of 14
{




             for, as
    provided for, as described
                     describedabove,
                               above,constitutes
                                      constitutesaanon-prompt
                                                   non-promptpayment
                                                              paymentofofthe
                                                                          theclaim.
                                                                              claim.TEx.  INS.CODE
                                                                                     TEX.INS.  CODE

    §542.058.

                                  D. ACTS
                                      ACTSCONSTITUTING ACTING As
                                          CONSTITUTING ACTING As AGENT

    38.
    38.     Plaintiff
            Plaintiff re-alleges
                      re-alleges and
                                 and incorporates
                                     incorporatesthe
                                                  thefacts
                                                      factsand
                                                            and allegations
                                                                allegationsset
                                                                            set forth
                                                                                forth in the above
                                                                                      in the above

    paragraphs as if they were fully set forth at length herein.

    39.
    39.     As referenced and described                            throughout this litigation and
                                        above, and further conduct throughout
                              described above,

    lawsuit, Elbon
    lawsuit, Elbon is an
                      an agent
                          agent of
                                 ofDefendant
                                   Defendant Nationwide
                                             Nationwide based    Defendant Nationwide's acts,
                                                        based on Defendant

    ratification, negligent hiring and training, supervision and/or omissions during the handling of this

                                                      adjustments, and aiding in adjusting a loss for or
    claim, including but not limited to, inspections, adjustments,

    on behalf
       behalf of
              ofthe
                 the insurer.
                      insurer.TEx.
                               TEx.INs.
                                    INS.CODE §4001.051.
                                        CODE §4001.051.

    40.
    40.     Separately, and/or in
            Separately, and/or in the
                                  the alternative,
                                       alternative, as referenced
                                                        referenced and
                                                                   and described   above, Defendant
                                                                        described above,  Defendant

    Nationwide ratified the acts, negligent hiring and training, supervision and/or omissions of Elbon,

    including the completion of her duties under the common-law and statutory law.

                                            VII. KNOWLEDGE
                                            VII.  KNOWLEDGE

    41.
    41.     Plaintiff re-alleges
            Plaintiff re-alleges and
                                 and incorporates
                                     incorporatesthe
                                                  thefacts  and allegations
                                                      facts and             set forth
                                                                allegationsset  forth in the above
                                                                                      in the above

    paragraphs as if they were fully set forth at length herein.

    42.
    42.     Each of the acts described above, together and singularly, was done "knowingly," as that

    term is used
    term    used in
                  in the
                      the Texas
                          Texas Insurance
                                 Insurance Code, and was a producing          Plaintiff's damages
                                                           producing cause of Plaintiff's damages

    described herein.

                                              VIII.
                                              VIII. DAMAGES
                                                     DAMAGES

    43.
    43.     Plaintiff would
            Plaintiff would show that all of
                                          of the   aforementioned acts, taken
                                              the aforementioned               together or
                                                                        taken together      singularly,
                                                                                        or singularly,

    constitute the producing causes of     darnages sustained by Plaintiff.
                                    of the damages



    PLAINTIFF'S ORIGINAL PETITION
    PLAINTIFF'S ORIGINAL PETITION &
                                  &REQUESTS  FOR DISCLOSURE
                                    REQUESTS FOR                                                  PAGE
                                                                                                  PAGE88
      Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 13 of 14




44.
44.      As previously mentioned, the damages caused by the August 26, 2017 storm have not been

properly addressed
         addressed or repaired
                      repaired in
                               in the months
                                      months since
                                             since the Incident,                 damages to the
                                                       Incident, causing further damages

Property, and causing undue
                      undue hardship
                            hardship and
                                     and burden
                                         burdento
                                                toPlaintiff
                                                  Plaintiff. These damages are a direct result

of Defendant Nationwide's
             Nationwide's mishandling
                          mishandling of
                                      of Plaintiff's
                                         Plaintiff'sclaim
                                                     claim in
                                                            in violation
                                                               violation of
                                                                         of the laws
                                                                                laws set forth above.

45.
45.      For breach of
                    of contract, Plaintiff
                                 Plaintiff is entitled
                                              entitled to regain
                                                          regain the
                                                                 the benefiit    the bargain, which is the
                                                                              of the
                                                                     benefit of

amount of the claim, together with attorney's fees.

46.
46.      For noncompliance with the Texas Insurance Code, Unfair Settlemeiit
                                                                 Settlement Practices, Plaintiff

is entitled to actual damages, which
                               which include
                                     include the
                                             the loss
                                                 loss of the benefits that should have been paid

pursuant to the policy, mental
                        mental anguish,
                               anguish, court
                                        court costs,
                                              costs,and
                                                     andattorney's  fees. For knowing conduct of
                                                         attorney'sfees.

         described above,
the acts described above, Plaintiff
                          Plaintiff asks
                                    asks for
                                          for three
                                               threetimes
                                                     timesher
                                                           heractual  damages.TEX.
                                                               actualdamages.   TEX.INS.
                                                                                      INS.CODE
                                                                                           CODE

§541.152.

47.
47.      For noncompliance with Texas
             noncompliance with Texas Insurance
                                      Insurance Code, Prompt Payment
                                                Code, Prompt Payment of Claims, Plaintiff is

entitled to the amount of
                       ofher
                          her claim,
                              claim, as                       half (10.5%)
                                     as well as ten and a one half         percent interest per annum
                                                                   (10.5%) percent

on the amount
       amount of
              of such
                 such claim
                      claim as
                            as damages,
                               damages,tagether
                                        togetherwith
                                                withattorney's
                                                     attorney'sfees.
                                                                fees.TEx.
                                                                      TEX.INS.  CODE §542.060.
                                                                           INS.CODE

48.
48.                                                                      been compelled to engage the
         For the prosecution and collection of this claim, Plaintiff has been

services of the attorney whose name is
                                    is subscribed
                                       subscribed to
                                                   to this pleading. Therefore, Plaintiff is entitled
                                                       thispleading.

to recover a sum for the reasonable and
                                    and necessary
                                        necessary services
                                                  services of Plaintiff's attorney in the preparation
                                                           of Plaintiff's

and trial of this action, including any appeals to the
                                                   the Court of         and/or the Supreme Court of
                                                                Appeals and/or
                                                             of Appeals

Texas.

                                   IX. CONDITIONS  PRECEDENT
                                        CONDITIONSPRECEDENT

49.
49.      Plaintiff asserts that all conditions precedent to filing suit under the policy referenced in
                                               precedent to

paragraph 7 have been met and fulfilled.



PLAINTIFF'SORIGINAL
PLAINTIFF'S ORIGINALPETTITON
                    PETITION & REQUESTS FOR DISCLOSURE
                             & REQUESTS                                                            PAGE 9
      Case 4:20-cv-01882 Document 1-1 Filed on 05/29/20 in TXSD Page 14 of 14




                                X.    REOUESTS
                                      REQUESTS FOR DISCLOSURE

50.     Pursuant
        Pursuant to Rule 194 of
                             of the
                                 the Texas
                                     Texas Rules
                                           Rules of
                                                 of Civil
                                                    Civil Procedure,
                                                           Procedure, Plaintiff
                                                                      Plaintiff hereby
                                                                                hereby requests
                                                                                       requests

Defendants Nationwide disclose, within
                                within fifty (50)
                                             (50) days    service of this request, the information
                                                  days of service

or material described
            described in Rule
                         Rule 194.2(a)
                              194.2(a) through (1) of the
                                               (1) of  the Texas
                                                           Texas Rules
                                                                 Rules of
                                                                       of Civil Procedure.

                                                XI. PRAYER
                                                     PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof, said

Plaintiff recovers such sums as would reasonably and justly compensate
                                                            compensate her in accordance with

the rules of law and
                 and procedure,
                     procedure, as to
                                   to actual damages, treble damages under the Texas Insurance

Code, and all punitive and exemplary damages
                                     damages as
                                             as may
                                                maybe
                                                    befound.
                                                       found. In addition, Plaintiff requests the

         attorney'sfees
award of attorney's feesfor
                         for the trial and any appeal of this case, for all costs of Court on her behalf
                             the trial                                                            behalf

expended,
expended, for prejudgment and post-judgment
              prejudgment and post judgment interest
                                            interest as
                                                     as allowed
                                                        allowed by
                                                                by law,
                                                                   law, and for any other and

further relief, either at law or in equity, to which she is justly entitled.

Respectfully submitted this the 27th
                                27a' day of February, 2020.

                                                         ARGUELLO LAW
                                                         ARGUELLo     LAw FIRM
                                                         101 E. Little York Rd., Suite D
                                                         Houston, Texas 77076
                                                         Telephone: (281) 884-3960
                                                         Facsimile: (281) 884-3961

                                                         By: /s/ Andres Arguello
                                                                 Andres Arguello
                                                                 SBN: 24089970
                                                                 andres@defyoppression.com

                                                         COUNSEL FOR PLAINTIFF
                                                         FELICIA JOHNSON




PLAINTIFF'S ORIGINAL PETITION &
PLAINTIFF'S ORIGINAL          & REQUESTS FOR DISCLOSURE
                                REQUESTS FORDISCLOSURE                                          PAGE 10
